Citation Nr: 0924991	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-44 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran had active military service in the Air Force from 
April 1957 to January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2008, the Board remanded the Veteran's claims for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, 
for the reasons addressed in the REMAND portion of the 
decision below, the Board finds that a remand is required to 
comply with the duty to assist.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board is cognizant that the Veteran's appeal has been 
remanded previously.  Unfortunately, the Board finds that 
another remand is necessary prior to adjudication of the 
Veteran's claim.  

In a Statement in Support of Claim dated in June 1990, the 
Veteran asserted that his hearing was tested at the VA 
Medical Center (VAMC) in Oklahoma City and that he had a 90 
percent loss of high range.  He stated that he was checked on 
June 13, 1990.  After a review of the claims file, the Board 
notes that the earliest record from the Oklahoma City VAMC 
appears to be an examination report dated in July 1990.  It 
is unclear as to whether the RO ever requested records from 
June 13, 1990 and the records have not been associated with 
the claims file.  The procurement of such pertinent medical 
records is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record"), see also Hyatt v. Nicholson, 21 Vet. App. 390, 
394 (2007) (holding that the relevance of documents cannot be 
known with certainty before they are obtained).  As records 
in the possession of the VA are deemed to be constructively 
of record, they must be obtained.  Id.

While the Board sincerely regrets that yet another remand of 
this matter will further delay a final decision on appeal, 
the Board finds that a remand is necessary to ensure that all 
due process requirements are met.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the 
Oklahoma City VAMC from 1990 to 1998.  If 
the Veteran identifies any other pertinent 
evidence, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of that evidence.  If the RO 
or the AMC is unsuccessful in obtaining 
any pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them to 
provide the outstanding evidence.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the Veteran's claims can 
be granted.  If the issue remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




